Citation Nr: 1630715	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for gastrointestinal (GI) problems, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disorder manifested by bilateral arm strain and to include carpal tunnel syndrome (CTS), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for chronic residuals of left foot injury, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for chronic sinusitis, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for residuals of a right knee injury, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000, January 2004 to October 2004, and January 2006 to September 2006.  His service included time in Iraq in support of Operation Iraqi Freedom.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which originally had jurisdiction over this appeal, and St. Petersburg, Florida, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  The claims have been reclassified as on the title page of this decision to best represent the issues on appeal.  

In October 2015, the Board remanded the claims so that the Veteran could be scheduled for a videoconference hearing.  The hearing was scheduled to be held on June 10, 2016.  He submitted a statement dated June 13, 2016, wherein he said that he no longer desired a hearing but would like to appear for VA examinations.  Hence, the hearing request is withdrawn.  38 C.F.R. § 20 702(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds it necessary to remand the claims on appeal for additional development.  

Review of the record reflects that the Veteran was treated for or complained of chronic fatigue, GI problems, bilateral arm complaints (sometimes reported as CTS), residuals of a left foot injury, and sinusitis during at least one period of his active service.  He was also seen for or complained of such during non-active duty periods.  As for his right knee, he contends that such is the result of an inservice soccer injury.  (It is noted, however, that when he filed his claims in July 2007, he reported that this injury occurred in July 2005 which is not during a period of active service.)  

Review of the record reflects that the Veteran was scheduled for appropriate VA examinations in August 2012, but he failed to report.  In a February 2013 statement, he said that he was not aware of his scheduled evaluations (other than a sinus scan which he completed) and would have reported had he known.  It does not appear that the examinations were rescheduled.  In a June 2016 statement, the Veteran said that he would appear for VA examinations if scheduled.  

In addition, the Board notes that the issues of whether chronic fatigue, GI problems, bilateral arm strain, residuals of a left foot injury, sinusitis, and residuals of a right knee injury are related to an undiagnosed illness is raised by the record, as contended by the Veteran when he filed his claim in August 2007.  Given the Veteran's service in Southwest Asia during Operating Iraqi Freedom, the Veteran's VA examinations should address whether the Veteran has an undiagnosed illness rather than a clinical diagnosis and also whether he has medically unexplained chronic multi-symptom illnesses.  

Finally, on remand, the RO must make all necessary efforts to obtain any more current treatment records from VA.  The RO should additionally request the necessary authorization to obtain private treatment records pertaining to the Veteran's claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  With all necessary assistance from the Veteran, obtain treatment records not already associated with the claims file from VA and private facilities where the Veteran may have received treatment for his claimed chronic fatigue, GI problems, bilateral arm disorder, left foot injury residuals, sinusitis, and right knee injury residuals.  

2.  Thereafter, schedule the Veteran appropriate VA examinations to determine the nature and etiology of his claimed chronic fatigue, GI problems, bilateral arm disorder, left foot injury residuals, sinusitis, and right knee injury residuals.  

After conducting all indicated clinical examinations, the appropriate examiners must state whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue, GI problems, bilateral arm disorder, left foot injury residuals, sinusitis, and right knee injury residuals can be attributed to a known clinical diagnosis.  

The examiners are additionally asked to determine the following:

a) Whether it is at least as likely as not that chronic fatigue had onset in service, or is otherwise causally related to service; manifested within a year of discharge; or is caused or aggravated by a service-connected disability.  

b) Whether it is at least as likely as not that a GI disorder had onset in service, or is otherwise causally related to service; manifested within a year of discharge; or is caused or aggravated by a service-connected disability.  

c) Whether it is at least as likely as not that a bilateral arm disorder, to include CTS, had onset in service, or is otherwise causally related to service; manifested within a year of discharge; or is caused or aggravated by a service-connected disability.  

d) Whether it is at least as likely as not that residuals of a left foot injury had onset in service, or is otherwise causally related to service, manifested within a year of discharge; or is caused or aggravated by a service-connected disability.  

e) Whether it is at least as likely as not that chronic sinusitis had onset in service, or is otherwise causally related to service, manifested within a year of discharge; or is caused or aggravated by a service-connected disability.  

f) Whether it is at least as likely as not that residuals of a right knee injury had onset in service, or is otherwise causally related to service, if osteoarthritis changes in the right knee were manifested within a year of discharge; or the knee injury residuals are caused or aggravated by a service-connected disability.  

The examiners are also to comment on whether the Veteran has a medically unexplained chronic multi-symptom illness and/or undiagnosed illness manifested by the above claimed disorders.  

In rendering all opinions, the examiners must consider the Veteran's lay statements regarding the incurrence of his disabilities, in addition to his statements regarding the continuity of symptomatology since service.  

The examiners are further advised that the term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination reports must include complete rationales for all opinions expressed.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

